Citation Nr: 1223612	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to the left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served in the military from November 1974 to November 1999 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (ACDUTRA), to include with the United States Marine Corps Reserve, and the United States Air Force Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records, including VA and private treatment records and to schedule the Veteran for a VA medical examination.  The action specified in the April 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a left knee disability, to include as secondary to a left ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current left ankle disability is attributable to an injury that occurred during active duty for training or inactive duty training.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served a lengthy period in the Marine Corps Reserve and Air Force Reserve with various periods of annual training from November 1974 to November 1999.  Exact dates are not completely recorded in the record, but the Veteran served at least 15 days of ACDUTRA per year during his time in the Reserves.  

The Veteran claims his disabilities are related to injuries sustained during his periods of ACDUTRA.  To the extent any of the Veteran's alleged disabilities were sustained outside of his active duty period, however, the Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a veteran may have established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant in this case is a "veteran" based on any active duty training periods in the Reserves from 1974 to 1999.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on those periods of service.  However, to the extent any of his claims are not based on those periods of service, but on his period of inactive service, the claims must fail.  In order for the appellant to achieve "veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or she was disabled from an injury incurred or aggravated during inactive duty training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran claims he has arthritis in his left ankle related to two in-service injuries occurring during annual training in two consecutive summers in July 1977 and July 1978.  In July 1977, the Veteran indicates he fell during a balance training exercise and, in July 1978, the Veteran indicates he re-injured his left ankle playing volleyball.  The details of these injuries have varied throughout time.  Most significantly, the Veteran has claimed the 1977 fall was anywhere from 8 feet to 20 feet at various times.

In any case, service treatment records do confirm left ankle treatment both in 1977 and 1978.  The Board also notes the Veteran's personnel records confirm 30 days of annual training in 1977 and 15 days of annual training in 1978.

 In July 1977, the Veteran was seen complaining of left heel and left ankle pain after falling in a balance climbing exercise.  Records from July 1977 reflect that the Veteran possibly fractured his left heel and ankle.  In September 2008, E.W., a former Staff Sergeant in the United States Marines Corp Reserve submitted a statement in which he testified that he was part of a detachment of Marine Reservists who attended Mountain Warfare Training in Bridgeport, California in July 1977 for annual training.  He reported that he witnessed the Veteran fall approximately eight feet while attempting to traverse a cliff face as part of a training exercise.  The Veteran's foot became wedged in an outcropping and he fell over backwards, injuring his ankle.  E.W. testified that this was the third fall he had witnessed in four attempts to scale the cliff and that the injured were taken to the base infirmary.  

In July 1978, service treatment records show the Veteran was seen and treated for limited range of motion in the ankle with pain on standing.  It was noted the Veteran presented on crutches.  A record from later that month notes that his swelling had gone down but that he was still not able to go back to his civilian job.  Although no specific injury to the ankle is noted in the Veteran's service treatment records, in November 2008, M.S., a fellow Marine Reservist submitted a statement in which he reported that during annual training in the summer of 1978, the Veteran re-injured his left ankle when another service member fell on him during a volleyball game.  M.S. testified that following the injury, the Veteran was on crutches and restricted duty and that he continued to have problems with his ankle afterwards.  M.S. does not know why a line of duty determination was not completed, but reported that the unit to which he and the Veteran were attached was in a state of transition at the time of the Veteran's injury and normal administrative procedure were sometimes not carried out.  He speculated that the Veteran's injury was simply forgotten or ignored once the unit returned home following annual training.  

After service, in support of his claim, the Veteran submitted private medical statements dated April 2005 and December 2006 from Dr. Campbell indicating that the Veteran was being treated for degenerative changes in the left ankle and foot due to an old injury while serving in the Armed Forces.  He included a 1993 bone scan that indicates degenerative changes in his ankle.  

In short, the medical evidence shows the Veteran is currently diagnosed and treated for degenerative changes of his left ankle.  Service treatment records show treatment for left ankle symptoms, but no specific diagnosis of arthritis or any other chronic disorder.  On the other hand, a 1993 private bone scan does confirm degenerative changes in the left ankle.  None of the service records document any specific in-service injury, the Veteran's statements have been corroborated by other servicemen who witnessed the injuries during annual training and are consistent with the treatment found in the service records.  The record also contains private opinions linking the Veteran's current arthritis to his in-service injuries.

While the Veteran's description of the in-service injuries have varied, most significantly with regard to how many feet he fell during the 1977 training exercise, the Board will resolve all reasonable doubt in his favor.  As such, the evidence is at the very least in equipoise and service connection is thus warranted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for a left ankle disability is granted.



REMAND

The Veteran is also seeking service connection for a left knee disability on both a direct and secondary basis.  That is, the Veteran claims the physical demands of basic training directly caused his left knee to decline or, in the alternative, his left knee disability was caused or permanently aggravated by overcompensating for his left ankle. 

Service treatment records do confirm periodic complaints of joint pain.  The Veteran was seen in April 1975 for unspecified knee pain before the 1977 left ankle injury, but left knee complaints are also noted thereafter.  An ATD examination report in June 1981 notes that in November 1980, the Veteran underwent a left knee arthroscopy and removal of patella bursa.  He reported mildly increased laxity in the patella ligaments, left greater than right, increased tenderness to palpation, and a history of occasional weakness of the left knee on use.  The etiology of his knee problem was not noted.  

Again, the Veteran did report for annual training at least 15 days a year from 1974 to 1999, with some years totaling around 200 days.  During this time period, however, the Veteran also had physically demanding civilian occupations, serving as a correctional officer, state parole officer, and police officer.

In August 2010, the Veteran submitted a letter from his private podiatrist, Dr. Finkenstaedt, who noted that the Veteran reported a history of ankle weakness and instability following a 1977 injury where he fell 20 feet, and that the Veteran was now reporting knee issues which he did not have before his ankle injury.  Dr. Finkenstaedt attributed the Veteran's current knee problems to having to "compensate" for his left ankle instability.  However, it does not appear that Dr. Finkenstaedt reviewed the Veteran's claims folder or considered evidence that the Veteran's knee problems preceded his left ankle injury.  

Indeed, Dr. Finkenstaedt's description of the 1977 injury is at odds with some of the other evidence of record.  Specifically, while he describes the injury as occurring from a 20 foot fall, other evidence notes the fall was from 8 feet.  Thus, it is possible the opinion rendered is based on an incorrect assumption of the severity of the Veteran's 1977 injury.  Dr. Finkenstaedt also does not address or otherwise resolve, moreover, any impact the Veteran's civilian occupation may have had on the Veteran's current left knee disorders.

In short, the medical evidence is currently ambiguous as to whether the Veteran's current left knee symptoms and diagnoses are attributable to his military service or his service connected left ankle disability versus non-military related factors, to include his civilian occupation.  As such, a VA examination is required.

During the course of the appeal, moreover, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Effective October 10, 2006, the amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  Because the Veteran filed his currently appealed claim for service connection prior to the date of the change in regulation, whichever version of 38 C.F.R. § 3.310 is most favorable to the Veteran must be applied in adjudicating the issue.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The RO should also take this opportunity to obtain any missing private or VA outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers who treated him for his left knee disability since service.  After securing the necessary release, the RO should obtain these records.  The RO should also obtain VA outpatient treatment records from October 2010 to the present.  A negative response is required from the VA facility if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination for his claimed left knee disability to ascertain any and all diagnoses of the left knee, and the likely etiology of each diagnosis found.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should specifically identify all pathology and answer the following:  

* whether it is at least as likely as not (50% probability or greater) that any found left knee disorder is etiologically related to in-service physical demands, in-service treatment, or any other injury of a period of active duty, ACDUTRA or INACDUTRA (versus non-service related factors, such as his civilian job); 

* whether it is at least as likely as not (50% probability or greater) that any found left knee disorder was caused or aggravated (beyond the natural progression) by his service-connected left ankle disability.

To assist the examiner(s) in addressing these questions, provide he/she with a list of all of the Veteran's periods of ACDUTRA/INACDUTRA.  Only service during active duty, ACDUTRA, or INACDUTRA should be noted.  A complete rationale for any and all opinions provided must be made.

In regard to the secondary aspect of the left knee claim, the examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the left knee (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


